DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive.  The applicant argues that Lin does not teach “applying a first direction or  non-directional prediction mode … applying one or more subsequent, different, directional or non-directional predictions”.  The applicant main argument appears to be that Li teaches only applying one intra-prediction mode to the current block.  The examiner respectfully disagrees.  The examiner points to applicant argument of Lin teaching “performed to obtained a single intra-prediction mode” (Remarks of January 7, 2022, page 9) as reading on the claim limitation, “add a respective prediction to each residual sample to form a reconstructed image sample”.  The examiner understands that multiple intra prediction modes may be applied but eventually one is used to determine a “respective prediction” as required by the claim.  Further, the applicant acknowledges that each MPM represents a single intra prediction mode, but Li argues for a set of MPM to be used.  The set of MPM (i.e., multiple intra prediction modes) aids in determined the final intra-prediction mode (i.e., respective prediction) by using a optimal rate-distortion performance) (¶ Lin: ¶ 51).  The final issue that the examiner believes needs to be addressed is the claim limitation requirement for the application of multiple intra modes to be on the “same set of reference samples”.  The issue with this is based on the readings of the specification is that the set does not have to be the exact same but involved the same references samples.  For example, a vertical-left intra prediction mode is described in the application, but one of ordinary skill in the art would know that if a DC mode (non-directional) was also applied than the same reference samples but may also include reference samples from the left of the current block as well.  Further, it is not known for two different intra prediction modes to have the same exact reference samples and thus clarification should be provided in the next response to address the issue.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 11 and 14 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2017/0353736, hereafter Lin).
As per claim 1, Lin discloses a method of decoding in a decoder a bitstream representing an image, where the bitstream comprises a plurality of blocks of residual samples, where a block of reconstructed image samples is obtained by adding a block of residual samples to a block of predictions, the predictions being formed by applying a selected prediction process to reference samples in the reconstructed image, the method comprising the steps of: receiving the bitstream; for each block: forming predictions; and adding a respective prediction to each residual sample to form a reconstructed image sample; providing a reconstructed image from the reconstructed image samples; and outputting the reconstructed image (¶72 – 78);

applying one or more subsequent, different, directional or non-directional prediction modes to the same reference samples to form at least one subsequent set of one or more predictions for the current block, where any subsequent directional prediction mode differs from any first directional prediction mode in the spatial direction of prediction (¶ 57, 58, and 72);
wherein at least one of the following prediction parameters is inferred determined at the decoder for the current block and is not explicitly signaled in the bitstream: a first non-directional prediction mode (¶ 57 and 58);
a direction of a first directional prediction mode; a subsequent non-directional prediction mode; a direction of a subsequent directional prediction mode; the location in the block of the first set of predictions (¶ 57, 58, and 72 - 78); and
the location in the block of a subsequent set of predictions (¶ 72 - 78).
As per claim 2, Lin discloses the method of claim 1, wherein the bitstream comprises data relating to the prediction (¶ 57 and 58).
As per claim 3, Lin discloses the method of claim 1, wherein the bitstream comprises an indication of a final intra-prediction mode and/or the direction of a final directional prediction mode (¶ 57 and 58).
As per claim 4, Lin discloses the method of any preceding claim 1, wherein the subsequent non- directional prediction mode is a final non-directional prediction mode 
As per claim 5, Lin discloses the method of claim 1, wherein at least one of the prediction parameters is determined based upon a corresponding parameter within an adjacent block, preferably a final corresponding parameter used in the adjacent block (¶ 73).
As per claim 6, Lin discloses the method of any preceding claim 1, wherein at least one of the prediction parameters is determined by interpolating between one direction and/or prediction mode and another, different, direction and/or prediction mode (¶ 29).
As per claim 7, Lin discloses the method of any preceding claim 1, wherein at least one of the prediction parameters is determined by interpolating between the first direction and/or prediction mode and a final direction and/or prediction mode (¶ 29).
As per claim 8, Lin discloses the method of claim 6, wherein interpolating comprises interpolating linearly (¶ 29).
As per claim 9, Lin discloses the method of claim 1, wherein at least one of the prediction parameters is determined by obtaining a value from a look-up table (¶ 8).
As per claim 10, Lin discloses the method of claim 9, wherein the look-up table comprises an indication of a function used for interpolating between at least one of: any first non-directional prediction mode and any subsequent non-directional prediction mode; and/or the direction of any first 4Attorney Docket: 087805-9104-USO1 directional prediction mode and the direction of any subsequent directional prediction mode (¶ 29).
claim 11, Lin discloses the method of claim 1, wherein the bitstream defines a process to derive one or more subsequent directional or non-directional prediction modes given a different directional or non-directional prediction mode (¶ 59).
As per claim 14, Lin discloses the method of claim 1, wherein the bitstream comprises an indication of a change between any non-directional prediction mode and any directional prediction mode, preferably wherein the indication identifies a location at which the change occurs (¶ 58 and 59).
As per claim 15, Lin discloses the method of claim 1, wherein the first prediction mode is used to predict at least one row in the block and any subsequent prediction mode is used to predict at least one or more other rows in the block (¶ 29).
As per claim 16, Lin discloses the method of claim 1, wherein the first prediction mode is used to predict at least one column in the block and any subsequent prediction modes are used to predict at least one or more other columns in the block (¶ 29).
Regarding claim 17, arguments analogous to those presented for claim 1 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 1 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 1 are applicable for claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Jang et al (US 2021/0297677, hereafter Jang).
As per claim 12, Lin discloses the method of any preceding claim 1.
However, Lin does not explicitly teach wherein the bitstream comprises a delta related to the difference between the direction of any first directional prediction mode and the direction of any subsequent directional prediction mode.

Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lin view of Jang.  The advantage is improved intra-prediction.
As per claim 13, Lin discloses the method of claim 1.
However, Lin does not explicitly teach wherein the bitstream comprises a delta related to the difference between at least one selected from the group consisting of the direction of any first non-directional prediction mode and the direction of any subsequent non-directional prediction mode; the direction of any first non- directional prediction mode and the direction of any subsequent directional prediction mode; and/or the direction of any first directional mode and the direction of any subsequent non-directional prediction mode.
In the same field of endeavor, Jang discloses wherein the bitstream comprises a delta related to the difference between at least one selected from the group consisting of the direction of any first non-directional prediction mode and the direction of any subsequent non-directional prediction mode; the direction of any first non- directional prediction mode and the direction of any subsequent directional prediction mode; and/or the direction of any first directional mode and the direction of any subsequent non-directional prediction mode (¶ 186).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487